Citation Nr: 1413762	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to August 10, 2004, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of Department of Veterans Affairs (VA) regional office (RO).

In May 2012, the Board remanded the Veteran's claim so that he could be provided with a Travel Board hearing at the RO in Los Angeles, California.  

In July 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge at the RO in Los Angeles, California.  A transcript of the proceeding has been associated with the claims file.

A October 2013 Board decision deferred the issue on appeal herein because the Board granted an earlier effective date of February 7, 2002 for the award of service connection for PTSD, and it was therefore premature to decide the earlier effective date issue for TDIU until a disability rating had been assigned by the RO for the Veteran's PTSD for the period from February 7, 2002 to August 9, 2004.

With regard to the procedural posture of the instant appeal, the Board notes that on February 7, 2002, the Veteran filed an informal claim for service connection for PTSD, and for TDIU based on his PTSD (alleging entitlement to a 100 percent disability rating due to his PTSD).  As explained in greater detail by the Board in its October 2013 decision, the Veteran's February 2002 claim for service connection for PTSD did not become final after the issuance of a May 2002 rating decision that denied the claim for PTSD (and TDIU) because the Veteran subsequently submitted service records to corroborate an asserted PTSD stressor.  See 38 C.F.R. § 3.156(c) (2013); see also 38 C.F.R. § 3.400(q)(2) (2006).  Under 38 C.F.R. § 3.156(c), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. . . Such records include, but are not limited to:  (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name."  Therefore, as service department records relating to the claimed in-service stressor were associated with the claims file after the issuance of the May 2002 rating decision, the Board found that the Veteran's claim for PTSD related back to the time of his original February 2002 claim that was denied by way of the May 2002 rating decision.

The Board notes that "when entitlement to [a total disability rating based on individual unemployability] is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  See Mayhue v. Shinseki, 24 Vet.App. 273, 281 (2011).  Because the Veteran claimed entitlement to TDIU in connection with his claim for service connection for PTSD, the Board finds that the claim for TDIU relates to the date of the original claim for PTSD filed on February 7, 2002, and the Board notes again that the May 2002 rating decision that denied the Veteran's claim did not become final due to the submission of service department records.

Finally, the Board acknowledges that the Veteran has asserted clear and unmistakable error in the May 2002 rating decision in the context of his earlier effective date claim for TDIU.  Because, however, reconsideration of the previously denied claim for TDIU, and a finding of clear and unmistakable error in that same rating decision, essentially serves the same purpose, the Board finds that its determination that the TDIU claim must be reconsidered under 38 C.F.R. § 3.156(c) renders the Veteran's claim for revision on the basis of clear and unmistakable error moot.


FINDINGS OF FACT

1.  On February 7, 2002, the Veteran filed a claim for entitlement to TDIU based on his underlying claim for service connection for PTSD (filed that same day); no communications dated prior to February 7, 2002 allege that he was unable to secure or follow substantially gainful employment due to service-connected disability.

2.  Effective February 7, 2002, the Veteran's PTSD is rated as 70 percent disabling; the schedular percentage requirements for TDIU are met.

3.  For the period from February 7, 2002 to August 9, 2004, the Veteran's service-connected PTSD is shown to preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date of February 7, 2002, but no earlier, for the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's earlier effective date claim for the award of TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, it is noted that the RO provided notice to the Veteran regarding an earlier effective date for TDIU in July 2006, which complied with the above requirements.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records have been associated with the claims file.  The Veteran has not identified any outstanding relevant evidence.  

II.  Analysis

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2013).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  Id.

 Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such cases should be referred for extraschedular consideration.

The Board notes that the effective date for TDIU is governed by the effective date provisions for increased ratings.  See Hurd v. West , 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), which applies to increased rating claims, to a TDIU claim). 

38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  An earlier effective date may be granted prior to the date of the filing of the claim for an increase if it is ascertainable that an increase in disability had occurred within the one-year period prior to the filing of the claim.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. § 3.400(o)(2) (2013).

With regard to the date of receipt of a claim, where an informal claim is filed, VA is generally required to send a formal application to the veteran, and if the completed form is received by VA within one year from the date it was sent to the veteran, then the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2013); Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992) (involving consideration of period one year prior to filing of informal claim for TDIU for purposes of determining effective date of TDIU).

A March 2005 rating decision granted entitlement to TDIU (based on his service-connected PTSD), and assigned an effective date of August 10, 2004.  The Veteran claims entitlement to an earlier effective date.  

The Veteran is service-connected for PTSD (70 percent disabling, effective February 7, 2002) and for a left knee strain (10 percent disabling, effective November 27, 1989).  His combined disability rating was 10 percent prior to February 7, 2002, and 70 percent thereafter.  See Rating Decision, October 2013.

As explained in the introduction above, on February 7, 2002, the Veteran filed claims for service connection for PTSD, and for entitlement to TDIU (based on his PTSD).  Again, the Board notes that the Veteran is presently service-connected for PTSD, effective February 7, 2002.  

The Board finds that the schedular criteria for TDIU were met dating back to February 7, 2002, because the Veteran's service-connected PTSD is assigned a 70 percent disability rating, effective February 7, 2002.  See 38 C.F.R. §§ 4.16(a) (2013).  The Board further finds that an effective date of February 7, 2002 is the earliest possible effective date for the award of TDIU (the date of receipt of the claim for service connection for PTSD).  

The Board notes that records in the claims file reflect that the Veteran has not been employed since 1997.  Some VA treatment records indicate that the Veteran retired due to a history of stroke and seizures.  See, e.g., September 2001.

At the same time, however, the Board acknowledges three letters from VA mental health clinicians dated in May 2002, May 2003, and June 2003 apparently prepared in support of his claim for TDIU (due to his PTSD).

In her May 2002 letter, Dr. P.D. (a VA psychiatrist) wrote that she had been treating the Veteran since November 2000 for PTSD, that he was currently being followed in their P.O.S.T. program, that his current GAF score was 50, and that she opined that the Veteran was 100 percent disabled due to PTSD and depression.  

In her May 2003 letter, Dr. P.D. wrote that the Veteran's PTSD symptoms of hyperarousal, irritability, sleep disturbance (with only three to four hours of sleep a night), difficulties in personal relationships, mistrust, and anger rendered him unable to learn, study, remember details, work well with others, or perform work-related tasks.  She noted that his GAF score was 40, and that she opined that he is 100 percent disabled due to his PTSD, and that his PTSD symptoms rendered him unable to sustain competitive employment.

A June 2003 letter signed by Dr. H.G. (a VA psychiatrist) and Mr. E.G. (a VA Treatment Coordinator) reflects that they wrote that the Veteran began treatment for PTSD in the P.O.S.T. program in October 2001, that his symptoms included intrusive thoughts, nightmares, hypervigilance, suspicion and mistrust, intense anger, impaired impulse control, and depression secondary to his PTSD," and that his GAF score was 40.  Dr. H.G. and Mr. E.G. opined that the Veteran is "severely" vocationally impaired due to his PTSD, and that it is highly unlikely that he would be able to maintain employment to sustain himself.  The evidence was noted as "overwhelming."  

In light of the above evidence of record, resolving all doubt in favor of the Veteran, the Board finds that for the period from February 7, 2002 to August 9, 2004, the Veteran is shown to be unable to secure or follow a substantially gainful occupation due to service-connected disability.

While the Board acknowledges records in the claims file indicating that the Veteran retired in 1997 due to a history of a stroke and seizures, at the same time, however, the evidence of record includes three competent medical opinions from VA clinicians dated in 2002 and 2003 in which they opined that the Veteran was unable to maintain employment as a result of his service-connected PTSD.  Again, the June 2003 letter reflects that the two VA clinicians who authored it opined that the evidence was "overwhelming."

The Board notes that there is no correspondence in the entire claims file received prior to February 7, 2002 alleging unemployability due to service-connected disability that might be construed as an informal claim nor did the evidence indicate that the service-connected knee disorder rendered him unemployable.  The Board granted an increased 10 percent rating for the service-connected knee disorder by way of an August 1991 decision.  In a statement received at the RO in June 2001, the Veteran requested an increased rating for the knee disorder.  A VA examination report dated in April 2002 notes the Veteran's report that he was completely impaired in his ability to carry out normal daily functions and that his activities of daily living were limited in cooking, vacuuming, walking, shopping, taking out the trash, mowing the lawn, climbing stairs and gardening due to pain.  Physical examination revealed no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, instability or weakness.  Range of motion on extension was to 0 degrees and on flexion it was to 100 degrees with pain.  The examiner opined that the Veteran had severe impairment in daily functioning due to pain and weakness of the knee.

In the TDIU claim form, the Veteran reported that he had a high school education and work experience as an insurance adjuster.  

While the examination revealed that the service-connected knee disability resulted in severe impairment, the evidence does not show that the service-connected disorder resulted in an inability to obtain and follow substantially gainful employment consistent with his work and educational background.  Moreover, the evidence does not show and the Veteran has not asserted that he was unemployable due solely to his knee disorder.  See, e.g., VA Form 81-8940 and the February 2002 claim.  As a result, referral for consideration of whether an extraschedular TDIU evaluation should be assigned was not warranted.    

The Board acknowledges that the Veteran has alleged that he filed his claim for TDIU in 2001.  See Correspondence, May 2006.  The Board again notes, however, that the claims file only contains a June 2001 claim for an increased rating for his service-connected left knee disability, which claim did not include any assertion, explicit or otherwise, that the Veteran was unable to maintain employment.  

Regarding the Board hearing, it is noted that the individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The issue on appeal was identified and discussed at the hearing and relevant testimony was obtained concerning the issue on appeal.  The Veteran also referenced favorable evidence during this process.  No additional outstanding records were identified. The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the Board concludes that entitlement to an earlier effective date of February 7, 2002, but no earlier, for the award of TDIU is warranted.


ORDER

Entitlement to an effective date of February 7, 2002, for the award of TDIU is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


